Sharp, J.
In order to make out a case against Hudson’s estate, plaintiffs must offer evidence tending to show (1) that the second collision was proximately caused by the negligence of Hudson; and (2) that the second collision proximately caused or contributed to the injuries upon which plaintiffs’ action is based. Riddle v. Artis, 246 N.C. 629, 99 S.E. 2d 857.
The ¡ruling on the motion .for nonsuit does not depend upon the plaintiffs’ testimony even though it be in conflict with other plaintiffs’ witnesses. Russell v. Hamlett, 259 N.C. 273, 130 S.E. 2d 395; Wiggins v. Ponder, 259 N.C. 277, 130 S.E. 2d 402. Both the investigating officer and a passenger in the Plairston car fixed the collision on the west side of the knoll at a point where visibility from the west, the direction from which the Hudson automobile came, was unobstructed for two hundred feet. Hudson was traveling behind Plairs-ton in “a lot of dust” on a treacherous road. After making one hundred and sixteen feet of tire or skid marks he collided with the Hairston car with such force that it was knocked into the Ritch automobile causing Hairston to be thrown from the window of his vehicle against the Ritch car. Hairston’s impact with it broke the window. From this evidence the jury could find that Hudson was operating his vehicle *732.at an excessive rate of speed considering the dust and other highway .conditions, following the Hairston car too closely, and that he was not keeping a. proper lookout.
Thus, there was ample evidence that Hudson was guilty of negligence on the occasion in question. Was there also evidence that his negligence proximately contributed to plaintiffs’ injuries? In the absence of any evidence, the jury may not be permitted to speculate whether any part of a plaintiff’s injury resulted from the second tort-feasor’s negligence.
As to the plaintiff York, we think the evidence is insufficient to show that the second collision caused or contributed to her injuries. As to the plaintiff Ritch, however, there is evidence that the second collision contributed to his personal injuries and from which it may be reasonably inferred, to his property damage.
As to plaintiff York —
Affirmed.
As to plaintiff Ritch —
Reversed.